DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicants’ RCE application filed on March 15, 2022 and wherein the Applicant has amended claims 1, 16 and claims 8-15 remain withdrawn status.
In virtue of this communication, claims 1-20 are currently pending in this Office Action.
With respect to the rejection of claims 16-20 under 35 USC §112(a)/(b), as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraphs 2-3 of page 9, paragraphs 2-3 of page 10, and paragraphs 2-5 of page 11, paragraphs 1-5 of page 12, paragraphs 4-5 of page 13, and paragraphs 1-2 of page 14 in Remarks filed on March 15, 2022, have been fully considered and the argument is persuasive. Therefore, the rejection of claims 16-20 under 35 USC § 112(a)/(b), as set forth in the previous Office Action, has been withdrawn. The examiner appreciates the explanation of the claimed “specific words, phrases, frequencies, or phonemes” by an individual other than “user” in claim 16, which causes or results in hearing difficulties indicated by “specific words, phrases, frequencies, or phonemes” from the “user”, i.e., user’s “specific words, phrases, …” is “an indication of “the user hearing difficulty”, while “specific words, phrases, …” by an individual other than the user causes or results in “user hearing difficulty”.
The Examiner further appreciates the explanation of the amendment and analyses of the prior arts, and however, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and MPEP 2145.

Examiner Comment
With respect to withdraw claims 8-15, a complete reply to a future final office action must include cancellation of non-elected claims or other appropriate action (37 CFR 1.144). See MPEP § 821.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7, 16-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites “any of specific words, phrases, frequencies, or phonemes” and wherein the word “any” is a unspecified one according to http://dictionary.sensagent.com/any/en-en/ , which causes confusing because it is unclear whether “the conditions” comprise “specific words”, “phrases”, “frequencies”, … or part of them, one of them, or all of them, i.e., “the conditions” is of uncertainty and thus, renders claim indefinite. The claimed “any of …” would be interpreted as “one of …” in order to apply the prior arts. Claims 2-7 are rejected due to the dependencies to claim 16.

Claim 16 is rejected for the at least similar reason as described in claim 1 above since claim 16 recites the similar deficient features as recited in claim 1. Claims 17-20 are rejected due to the dependencies to claim 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention..

Claims 16, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah et al (US 20180213339 A1, hereinafter Shah).
Claim 16: Shah teaches a method (title and abstract, ln 1-14, figs. 1-2) for assessing a user’s hearing ability (monitoring user’s feedback of a hearing aid, and environment change, abstract) and improving audio output of a sound producing device (automatically changing the mode or settings of the hearing aid the user wearing, abstract), the method comprising:
obtaining information of a user’s speech (a specific user is identified to speak from recorded language context of the audio signal and notify a potential listener, para [0020]; the text translated from the speech from the audio signal and then playing back the text to speech via the hearing aid, para [0028]-[0029]) using audio signals (detecting user’s speech by a microphone of such as smartphone, para [0016]);
identifying one or more indications of hearing difficulty (words, phrases, repeated word such as “what”, “huh”, “what did you say”, etc., being good indicator that there is some difficulty hearing, detecting other information including gestures, etc., para [0016]) using the information (using the language context, para [0020]; using the speech-to-text translation, para [0028]); 
generating a customized hearing profile for the user based on the one or more indications of hearing difficulty and a plurality of conditions (via classifying the audio to obtain more detail about the environment and listening experience based on the recognized keywords and phrases in the speech signal transmitted to the cloud server 107 based on the environment information such as conversations, decibel level, the number of identifiable voices or conversations, identifiable road traffic or white noises for the classification, and resetting or updating a mode of the hearing aid by taking environmental conditions into account when changing modes, para [0009], para [0022]-[0023]) that contribute to the hearing difficulty (identify keywords or phrases, traffic or white noises, identifiable road traffic, the number of identifiable voices or conversations, which defined as environment, para [0023], including words or phrases or gestures, used in the environment classification, para [0022]), the plurality of conditions that contribute to the hearing difficulty comprising environmental audio conditions (e.g., decibel, restaurant, traffic noise, etc., discussed above) and any of specific words, phrases, frequencies, or phonemes of speech of an individual other than the user (a different user speaking which causing a user’s tilt to indicate hearing difficult, para [0026]; knowledge of the speech source such as child vs. adult male voice, para [0028]; e.g., hearing difficulty is detected and caused by what an individual says, other than the user, para [0016], i.e., the what the individual says results in the listener’s hearing difficulty inherently because the user uttered “what did you say”); and
adjusting audio output of a sound producing device using the customized hearing profile to reduce a frequency of user hearing difficulty events (an audio output device coupled to the hearing aid to provide improved audio signals to the user by adjusting the received audio signals based on the classification of the environment and the determination of whether the user is having difficulty hearing to generate improved audio signals through the audio output device, para [0048], e.g., para [0037]).
Claim 18: Shah further teaches, according to claim 16 above, wherein the one or more indications of hearing difficulty comprise one or more predetermined spoken words, phrases, or sentences that indicate hearing difficulty (by repeating “huh”, “what”, or “what did you say” to indicating difficulty hearing, para [0016]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shah (above).
Claim 17: Shah further teaches, according to claim 16 Above, wherein obtaining information of the user’s speech comprises receiving audio signals from an audio capture device (the microphone of the smartphone 121 or microphones in a room, para [0019]), except explicitly teaching converting the audio signals to textual information.
Shah further teaches, in a different embodiment, converting an audio signal to textual information (performing a speech to text conversion by the analysis system to show the user on the screen, para [0028]) for benefit of achieving an improvement of communication between a user and a service by providing alternative nature language understanding capability (para [0028]) and providing an efficient manner for accomplishing the feedback (para [0002]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the conversion of audio signal to textual information, , as taught by Shah in the different embodiment, to obtaining information of the user’s speech in the method, as taught by Shah, for the benefits discussed above.
Claim 19: Shah teaches all the elements of claim 19, according to claim 16 above, except explicitly teaching wherein the customized hearing profile is an audiogram.
An Official Notice is taken that the personal or customized hearing profile being an audiogram is notoriously well-known in the art before the effective filing date of the claimed invention for benefits of standardizing the terms and meaning that can be globally used to share in manufacturing techniques, applications, and research activities (e.g., user’s hearing profile is the same as an audiogram, US 20190379985 A1 by Thomsen et al, para [0013], etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the personal or customized hearing profile being the audiogram, as taught by the well-known in the art, to the customized hearing profile in the method, as taught by Shah, for the benefits discussed above.
Claim 20: Shah further teaches, according to claim 16 above, using a neural network (DNN and CNN in classification application, para [0022]) to train a model (HMM model is included, para [0022]) to predict hearing difficulty as a function of one or more input conditions (incoming audio signals and other inputs including gestures, etc. to assist classification of the environment and listening experience, para [0022]; and training HMM is well-known in the art).
Claim 1 has been analyzed and rejected according to claims 1, 17 above and Shah further teaches an audio system for user hearing assessment (title and abstract, ln 1-14, a system in fig. 1) comprising:
one or more audio capture devices (microphone of the smartphone and microphones in the room, para [0016]) configured to capture audio of a speech of a user (capturing the user’s speech as feedback reflecting the difficulty hearing, para [0016]) and convert the audio to audio signals (the discussion in claim 17 above); and
processing circuitry (hardware processor 402, e.g., combination of CPU, GPU, processor core, para [0042]) configured to:
identify a plurality of conditions (including the word, phrase, from the user’s speech and a stream including other users’ speeches, para [0016]; identifiable conversation, road traffic, white noise, para [0023]), using the audio signals (detecting user’s speech by a microphone of such as smartphone, para [0016]; detecting key words or phrases to trigger an update or reset of the mode based on the environment, para [0022]; e.g., conversations with at least two individuals, para [0016]), that result in user hearing difficulty (user saying “what did you say” as good indicating difficulty hearing, para [0016], and inherently what an individual other than the user said causes user’s hearing difficulty by saying “what did you say” inherently) and an indication of the user hearing difficulty (gestures, para [0015]; tilts, para [0016]; saying “what did you say” or user’s repeating a key word or phrase to indicate that the user cannot hear, para [0026]) wherein the conditions comprise any of words, phrases, frequencies, or phonemes (user said “what did you say” means someone said “what” that inherently causes user’s hearing difficulty, and qualitative measure of hearing difficulty, e.g., the number of repeat and scaled as 1 to 10, para [0016]), and environmental audio conditions (noisy location such as a restaurant, different building, which requires different settings to be away from hearing difficulty, para [0018], and thus, noisy environment above inherently causes hearing difficulty so that requiring update of hearing aid settings to be away from the hearing difficulty);
generate a hearing profile for the user based on the identified conditions associated with user hearing difficulty (local gateway sends a signal to the hearing aid or through user’s smartphone or watch, to adjust the hearing aid, para [0017]; via classifying the audio to obtain more detail about the environment and listening experience based on the recognized keywords and phrases in the speech signal transmitted to the cloud server 107 based on the environment information, and resetting or updating a mode of the hearing aid, para [0022]-[0023] and and the discussion in claim 16 above, about the feature of “generating” in claim 16); and
adjust an operation of an audio output device using the hearing profile to reduce a frequency of user hearing difficulty if the user requires audio enhancement (an audio output device coupled to the hearing aid to provide improved audio signals to the user by adjusting the received audio signals based on the classification of the environment and the determination of whether the user is having difficulty hearing to generate improved audio signals through the audio output device, para [0048], e.g., para [0037] and the discussion in claim 16 above, about the feature of “adjust”).
Claim 3: Shah further teaches, according to claim 1 above, wherein the processing circuitry is configured to: 
convert the audio signals to textual information of spoken words, sentences, or phrases (words and phrase such as “what”, “huh”, or “what did you say” etc., para [0016]); 
identify indications of user hearing difficulty in the textual information (including repeating of the keyword or phrase to indicate that the user can’t hear, para [0016]), wherein the indications of user hearing difficulty comprise any of spoken words, sentences, or phrases (repeated “what”, “huh”, or “what did you say”, etc., para [0016]);
record conditions that are followed by the indications of user hearing difficulty (including the frequency of the repeating in scaling how severity of the hearing difficulty would be, para [0016]), and record conditions that are not followed by the indications of user hearing difficulty (including a positive feedback such as “I can hear everything clearly”, para [0016]); and
generate the hearing profile based on the recorded conditions that are followed by the indications of user hearing difficulty and the recorded conditions that are not followed by the indications of user hearing difficulty (scaling the severity by scaling between the “I can’t hear a thing” and “I can hear everything clearly”, para [0016]).
Claim 4: Shah further teaches, according to claim 3 above, wherein the processing circuitry is configured to record conditions that are followed by the indications of user hearing difficulty and conditions that are not followed by the indications of user hearing difficulty over a time period for a single individual user (negative with qualitative count and positive during scaling, and the discussion in claim 3 above; and information being collected by the local gateway for further analysis and emitting a signal to the hearing aid, para [0017]).
Claim 5: Shah further teaches, according to claim 1 above, wherein the processing circuitry is configured to compare the hearing profile for an individual user to a plurality of hearing profiles of other users to determine if the individual user requires audio enhancement (an individual being not comfortable or noticing undesirable outcome while using other hearing aid settings without accurately being able to capture conditions in the environment, including how the people rested, signature of noises around them, how familiar with voices in the conversation, emotional state, physical state, etc., para [0012]).
Claim 6 has been analyzed and rejected according to claims 1 and 19 above.
Claim 7 has been analyzed and rejected according to claims 1 and 20 above.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shah (above) and in view of reference Alshawi et al (US 20070118352 A1, hereinafter Alshawi).
Claim 2: Shah teaches all the elements of claim 2, according to claim 1 above, including using a neural network to generate the hearing profile for the user based on a database (via CNN or DNN to classify the audio in variety of environment conditions, e.g., by using HMM models as content of database, para [0022]; for determining a person’s hearing profile, para [0012], para [0018]), except explicitly teaching obtaining a plurality of training data in a controlled environment; generating a database using the plurality of training data, wherein the plurality of training data comprises the disclosed plurality of the conditions associated with user hearing difficulty.
Alshawi teaches an analogous field of endeavor by disclosing  (title and abstract, ln 1-11 and fig. 1) and wherein obtaining a plurality of training data in a controlled environment (from initial training database 150 in fig. 1); generating a database using the plurality of training data (generating augmented training database 160 in fig. 1), using a neural network to generate the hearing profile for the user based on the database (the augmented pair V,A are further processed in block 110 in fig. 2), wherein the plurality of training data comprises a plurality of conditions associated with user’s understanding (generating a pair of variation V of an entry E and an action command A from a simple pair of an entry E and an action command A in fig. 1 and wherein the variation V of the entry E is alterative way to interpret words and phrases in the entry E, i.e., conditions, para [0020]) for benefits of achieving improvement in performance and operation in the application of automated language-understanding system wherein dialog is simply implemented for accurate interpreting meaning in a request and producing accurate and desired answer in a costless manner (para [0003]-[0005]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein obtaining the plurality of training data in the controlled environment; generating the database using the plurality of training data, and wherein the plurality of training data comprises the plurality of conditions associated with user’s understanding, as taught by Alshawi, to using of the neural network to generate the hearing profile for the user in the audio system, as taught by Shah, for the benefits discussed above.

Response to Arguments

Applicant's arguments filed on March 15, 2022 have been fully considered and but are moot in view of the new ground(s) of rejection necessitated by the applicant amendment. Although a new ground of rejection has been used to address additional limitations that have been added to at least claims 1, 16, a response is considered necessary for several of applicant’s arguments since reference Shah will continue to be used to meet several claimed limitations.
With respect to the prior art rejection of independent claim 16 under 35 USC §102(a)(1), applicant argued “Shah does not disclose, teach …” the amendment feature “generating a customized hearing profile … based on the one or more indications (of hearing difficulty) and a plurality of conditions that contribute to the hearing difficulty, the plurality of conditions that contribute to the hearing difficulty comprising environmental audio conditions and any of specific words, phrases, frequencies, or phonemes of speech of an individual other than the user” as recited in amended claim 16 because Shah’s “Detecting hearing difficulty …” and indication “what” or “huh or what did you say such phrases would be a good indicator that there is some difficulty hearing …”, i.e., the detected words or phrase from the user, other than “individual other than the user” as claimed, as asserted in paragraphs 3-4 of page 15 and “Shah discloses that different environments may require different settings for the hearing profile”, but “no disclosure regarding ‘a plurality of conditions that contribute to the hearing difficulty, … the plurality of conditions … comprising environmental audio conditions and any of specific words, phrase, … of an individual other than the user”, as asserted in paragraphs 2-4 of page 16; and Shah discloses “The audio streaming may also be able to identify when a person is speaking so that the system can determine whether or not a user with the hearing aid 111 reacts and has heard the speech”, i.e., merely determine “whether or not” of hearing by the user, as asserted in paragraphs 1-3 of page 17 and similar argument in paragraphs 2-3 of page 18, paragraphs 2-3 of page 19, and paragraphs 2-3 of pages 20-21 in Remarks filed on March 15, 2022.
In response to the argument above, the office respectfully disagrees because according to the applicant interpretation of the claimed “any of specific words, phrase, …, of an individual other than the user” (see the argument in the sections of Rejections Under 35 U.S.C. 112(a)/(b) of pages 7-14 in Remarks filed on March 15, 2022), and the claimed “contribution” of “any of specific words, phrases, … of an individual other than the user” to the user’s hearing difficulty, Shah clearly teaches the user’s expression “what did you say” (para [0016]) which inherently  someone as “you” said some word(s), phrase(s), or sentence(s) that caused the user’s hearing difficulty which is consistent with the claimed feature about “contribute” above and thus, the argument above is moot. The applicant appears to argued that Shah does not disclose detect “any of specific words, phrases, frequencies, …” and however, this is not recited in claim and instead, claim 16 merely recites “contribute”, other than argued “detect” of the “any of specific words, phrases, …” and thus, the argument above is also moot due to the argued feature is not recited in claim 16. 
For the argued feature “generating … hearing profile … based on … indications of hearing difficulty and … conditions”, as discussed in the office action above, Shah clearly teaches “changing modes” or “hearing profile” (mapped to claimed generating) based on collected audio signals (used for e.g., classification), including audio signal decibel of the conversations, location of restaurant, building, or a room, etc., (mapped to the claimed environment conditions, para [0009], para [0022]-[0023]) and triggered by the words speaking by “you” other than the user, which also triggers an update or reset of the mode or hearing profile (para [0022]), and therefore, because claim 16 merely and broadly recites “contribute” to “user’s hearing difficulty” and further in lack of recitation of what the claimed “specific words, phrases, … of an individual other than user” is, the Shah’s disclosure above is essentially consistent with the argued “generating” above and thus, the argument above is also moot.
On the bases of above analyses and evidences from the prior art, the prior art rejection of independent claims 16 and dependent claim 18 under 35 USC §102(a)(1), as set forth in the Office Action, is maintained. For the at least similar reasons discussed above, the prior art rejection of other independent claim 1 and dependent claims 2-7, 17, 19-20 is also maintained. 
In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654